OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                               AUSTIN



oaup   0. MAWW
 -      .ml-




            Honorable George Ii. Chhsppard
            Caqtrollm   of iPublIc Xaoounts
            hustln,          Tsxaa


            Dear      Sir:




                                                                      , yau stats that
                                                                      extbooko it boomma
            ns84ssrry ror                                           f&Ion ta lneur a
            osrtakia
                   unolrnt                                           snd that yea dosIr
            tha opinion of                                              0 qusation     whether
            the state mra
            AvaSlab3a Sob
                                                                      cay be n48488ary
                                                                    4 lnauxxed ftr th8

                                                           the Constitution,              gmvidea



                                                     be the       duty     of the Btets
                                       an    ta    set    aaide     a    aurrioisat
                                     tha    said      tax   to    proviM       Sr44   text-
                                     use or              attendin$the pub
                                                  ctliraren
                                     1s of     tbia stats; . . .*
                                     Rsvlsed       C%~vil $tetutes,             reads .a8fa&-

                             "1ch8Stste BoJMI Ot Sdi~atlon to hereby
                      authoriztsdand eapw6rQd. and it i8 nab4 ita
                      duty to purohase    boo&e rrosithe    oentraotors OS
                      textbooks   oaad in  publio ~XWJ eohoole or this
                      Sate, dtndto dfstribibpte     th;he~(fsowitbout other
        cost to the pu;;ilsottcndi~ &u&i school& .&i~thln
        ttfs Stclte in t.F.63
                           manner and upon the conditions
        he~elnafter set out.*
       In thb Car&r61Departmental Appropriation     Bill of the
Forty-sixth Laeislatureths La~lslaturs eoufht to mire
definita    provieion   for items of expenditure to be made by
the Textbook Divlsloriof the Department of Education, out
of the Avallabls school Fund, for euah admlnlatrstire 4x-
pen64    es Is Involved   in the purohase snd distributionof
free textbooks. In so doing the lmglslature did not nske
any provision for traveling arpeneso to be iaourred      Sn
connaotloo therewith.
      There belug no other provision of the Ccmstltutlon
lirnltin~tb4 power 0r th Board or Eduaation with refer-
4~04  to  expmditures     :~rau  this fUAd to pur4h464       and dis-
tdbute text books, suoh 66 traveling expeneer,               the &rant
of power to the Ststo Board of Eduastlon, under the term
of tbs above-quoted ooustltut$oml           provision    *to set
said4   4 6urfioi4nt smouut out 0r the said tax to             provide
free textbooks,”      la but the grant of the power end the
duty to appropriate      8ufflalent   moneys out of the s           &al
fund r4r4rroa to ror travsling        expenees.       To *QTOY r ds=
ime textbooka.         to vurnSsh*    or *supply* them. The
power and the duty to detemilar        how auah money nrapbe
neoeeaary    to Vurnisb- free textbooks         carriea ulth it,
ee a a40466ary      inoldsnt, the power and the duty to .pro-
vlda the funds neasssary to defray the travellrigexpaasst,
lncldent to ths distribution ol auab textbook&
       Yihere,by the Conntltutlon, a gotierIs to be ever-
bea      by a psrticulnr orrioer or brsnoh of th4 state
~overnarent,the ex4roisa    of that pawer Is dsnlsb, by
lnpllcatlon,    to all others.  It Is to be areraised alone
by, or unc?er the dlroction of, tbose to.whom the p4opl4,
through their Constitution, have oonflded it. Elkat 'I.
more, 67 Ter. 307; Ollleniv. mull, 58 Ter. 298; Wrks
'0.   %%58t,102 %3X. 11, 111 8-B. %?6. Our GUprtliIIe
                                                   Cmrt,
in the ass4 ti Aneriaan Book Compsny v. Marrs, SS3 S.W.
817, said, aoaoerninc:the above-quoted provisions Oi
Artfole VII, Seotlon 3, of our Constitution,that %hls
grmt of po=er 1s exclusiv4 sad leaves directly with ths
Board the sole pawer and duty of determlnin(5how nruch
uoney my bs neaessary.*
        The power and the.duty of d4te~ning  and aettine
aside    iunds EUfrfChnt to -provide fraietextbook@ having
Hon. George I?.Sheppard, i%ge 3.



besn, by the Conctltutlon, exolusively vested in the Board
of Xduoatlon, it may not b8 lmpalrod or defeated by le(:is-
latlve or executive notion eeekin~ to limit lto ex8rols8 by
pleoln~ restrictions on the amount to be expbnded Sor
travetiw expennoo.
      In the Departmental Approprfat 8n Bill tha Lsgialature
ha5 atteraptedto make an appropriat$- on.dT admlai8trative
erpenoes neaeasary to prov%da rree'taxtbooka out ol the
AVailable Sahool FUnd, whlah, by,redqon of.ltgrfa\lUre
to provide travallnf expanaec for th% illstrlb&tin tjt
taxtbooke, neoee8arilg lnvol+ed an unwarranted and unoon-
stitutlonal invasion by the Leg.Mature or ths parer oon-
fsrred upon the State Board of 'Zdu8atlonto provide s~f-
tlolent m0neys for ths aocosnpliehmentor suoh purposes.
This power having been denied to it by the Constitution,
it8 attemptsd  exeroiae is a nullity.
      You are therefo'readVi88d thst in OUT opinion the
State Board oi Zduaation may set aside oUt of the ~vvoil-
able School Fund euah mount 8s will he auifloient to da-
fray the traveling expenses neoa5sary to be inOUrr8d in
the pUrCbae8 and dlstrfbutlon~of free textbooks .to the
sob001 ahlldrea of this State. Under the oonstltutional
prorlsion referred to, it IS not only wlthln the prorlnoo
or the State Board of Bdueatioa 80 to do, but the Conatitu-
tion srpresely makes it ita duty to do 80.
                                   %'NX8 very tN1y
                             A!lTOR!!SYCZRZZALOFTEXAS